May 12, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 28 is objected to because of the following informalities:  Claim 28 does not end in a period.  All claims must end in a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase " including a vehicle seat" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 21, line 6, “the other end” lacks antecedent basis.  On line 9, “in each case” is unclear and confusing language.
In claim 23, line 4, “the region of the central coupling link” lacks antecedent basis.  
In claim 24, line 4, “the region of the central coupling link” lacks antecedent basis.  
In claim 28, line 6, “outside” what?  Line 6 of claim 28 appears to be incomplete.  Should the words - - the headrest - - have followed the word “outside”?
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 19-20, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondrad et al (U.S. Patent No. 9,061,616 B2).

    PNG
    media_image1.png
    298
    387
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    250
    227
    media_image2.png
    Greyscale

As for claim 16, Kondrad et al teach a headrest 14 for a seat, including a vehicle seat 10, comprising at least one headrest body and a carrier, the carrier comprising a one-piece bending joint carrier 18,20 wherein the one-piece bending joint carrier comprises two carrier regions 22,192, wherein a first carrier region is arrangeable in a backrest and a second carrier region is configured to receive a headrest body 14 and wherein the one- piece bending joint carrier comprises a plurality of bending joints along lateral axis 148  at upper end 146 of member 18 and lateral axis 154 at upper end 152 of member 20 and lower end 156 of member 18 and lower end 158 of member 20, which are configured each to perform a predefined angular movement in order to adjust the bending joint carrier in at least two degrees of freedom.
As for claims 17 and 19, Kondrad et al teach that the one-piece bending joint carrier is formed from a plurality of coupling links, wherein a bending joint is arranged in each case between two coupling links; wherein the one-piece bending joint carrier is in the form of a multi-bar linkage mechanism (see annotated Fig 11A above).
As for claim 20, Kondrad et al teach that the bending joints are configured to each be adjusted in one degree of freedom.
As for claim 28, Kondrad et al teach a seat, including a vehicle seat, comprising at least: - a backrest, and - a headrest as claimed in claim 16, held on the backrest, - wherein the first carrier region of the carrier is arranged inside the backrest, and - the second carrier region is arranged outside.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kondrad et al (U.S. Patent Application Publication No. 9,061,616 B2) in view of Saberan et al (U.S. Patent Application Publication No. 2002/0079732 A1).
Kondrad et al teach the structure substantially as claimed but does not teach that the one-piece bending joint carrier is a plastics part.  However, Saberan et al teach a headrest carrier 16 made of plastic.  It would have been obvious and well within the level of ordinary skill in the art to modify the headrest carrier, as taught by Kondrad et al, to include a headrest carrier made of plastic, as taught by Saberan et al, since the plastic would be less expensive.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kondrad et al (U.S. Patent Application Publication No. 9,061,616 B2) in view of Nakamura et al (U.S. Patent Application Publication No. 2019/0061585 A1) or Jeong (U.S. Patent Application Publication No. 2018/0042383 A1) or Keller et al (U.S. Patent Application Publication No. 2011/0198908 A1).
Kondrad et al teach the structure substantially as claimed but does not teach that the one-piece bending joint carrier is a bent sheet-metal part.  However, Nakamura et al teach brackets 22, 68 made of a bent sheet-metal part. Jeong teaches a lever member 10” made of a bent sheet-metal part. Keller al teach a base 14 made of a bent sheet-metal part. It would have been obvious and well within the level of ordinary skill in the art to modify the headrest carrier, as taught by Kondrad et al, to include a headrest carrier made of a bent sheet-metal part, as taught by Nakamura et al, Jeong, or Keller et al who teach parts of a headrest made of a bent sheet-metal part, since the bent sheet-metal part would allow it to better absorb forces

Claims 18 and 21-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636